Exhibit 10.5
UST INC.
BENEFIT RESTORATION PLAN
409A Document
(January 1, 2005 Restatement, as Amended Through September 2008)

 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

         
PREAMBLE
    ii  
 
       
ARTICLE 1. DEFINITIONS
    1  
 
       
ARTICLE 2. AMOUNT OF BENEFITS; FORM AND TIME OF PAYMENT OF BENEFITS
    5  
 
       
ARTICLE 3. FINANCING THE PLAN
    9  
 
       
ARTICLE 4. EMPLOYEE PLANS ADMINISTRATION COMMITTEE
    10  
 
       
ARTICLE 5. AMENDMENT OR TERMINATION
    13  
 
       
ARTICLE 6. SPECIAL TERMINATION BENEFIT
    13  
 
       
ARTICLE 7. PAYMENT OF FICA TAXES
    20  
 
       
ARTICLE 8. COMPLIANCE WITH CODE SECTION 409A
    22  
 
       
ARTICLE 9. CLAIMS PROCEDURE
    23  
 
       
ARTICLE 10. CONSTRUCTION OF THE PLAN
    25  
 
       
APPENDIX A
    A-1  
 
       
ARTICLE 1. APPLICABILITY
    A-1  
 
       
ARTICLE 2. APPLICABLE RULES FOR PAYMENT OF TRANSITION BENEFITS
    A-1  
 
       
ARTICLE 3. APPLICABLE RULES FOR NON-DISTRIBUTED TRANSITION BENEFITS
    A-1  
 
       
ARTICLE 4. TRANSITION RULE FOR PARTICIPANTS WHOSE BENEFITS COMMENCE PRIOR TO
MARCH 31, 2007
    A-2  

 

i



--------------------------------------------------------------------------------



 



PREAMBLE
The Plan is an unfunded nonqualified plan that is established to provide for the
payment of excess retirement income benefits and/or excess survivor income
benefits directly to any Participant in the UST Inc. Retirement Income Plan for
Salaried Employees or the Survivor Income Plan for Employees of UST Inc. whose
benefits are reduced because of the limitation on compensation under Code
Section 401(a)(17) or 505(b)(7). The Plan shall benefit those Employees who
participate in the Plan on or after January 1, 1989.
The Plan was originally effective January 1, 1989. It was amended in 2001 to
change the mortality table and interest rate specified at section 6.1 and to add
a new section 6.1(b), providing for a lump-sum distribution to participants in
current pay status in the event of a change in control. The Plan was amended in
February of 2007 to add provisions providing for accelerated payments from the
Plan (as well as the UST Inc. Officers’ Supplemental Retirement Plan and the UST
Inc. Excess Retirement Benefit Plan) in order to pay any taxes due under FICA,
in compliance with the requirements of Code Section 409A.
Effective January 1, 2005, the terms of the Plan became set forth in two
separate plan documents. The first plan document consists of the Plan as
originally effective on January 1, 1989 and as amended in 2001; that plan
document applies to all benefits under the Plan that were earned and vested on
or before December 31, 2004. The second plan document — the 409A document set
forth in this document — applies to all benefits under the Plan that are earned
and vested after December 31, 2004.

 

ii



--------------------------------------------------------------------------------



 



UST INC.
BENEFIT RESTORATION PLAN
409A Document
(January 1, 2005 Restatement, as Amended Through September 2008)
ARTICLE 1. DEFINITIONS
The following words and phrases as used herein (including the Preamble) shall,
for the purpose of this Plan and any subsequent amendment thereof, have the
following meanings unless a different meaning is plainly required by the
context:

1.1   “Beneficiary” means a person eligible to receive a benefit under the
Survivor Income Plan or to receive a benefit under the Retirement Income Plan in
the event of the death of the Participant.   1.2   “Board of Directors” means
the Board of Directors of UST Inc. as constituted from time to time.   1.3  
“BRP 409A Benefit” means the portion of a Participant’s Section 409A Benefits
that accrue under the UST Inc. Benefit Restoration Plan.   1.4   “Code” means
the Internal Revenue Code of 1986, as amended from time to time. All references
herein to particular Code Sections shall also refer to any successor provisions
and shall include all related regulations, interpretations and other guidance.  
1.5   “Company” means UST Inc., a Delaware corporation, any division of the
Company to which the Plan is extended by the Board of Directors, United States
Tobacco Company (a wholly owned subsidiary of UST Inc.), and any other
subsidiary or affiliated corporation which, with the approval of the Board of
Directors and subject to such conditions as it may impose, adopts this Plan, and
any successor or successors of any of them.

 

1



--------------------------------------------------------------------------------



 



1.6   “Distribution Date” shall mean the day on which the Participant is to
receive the first payment of his Post-2008 409A Excess Retirement Income Benefit
under this Plan, determined in accordance with Section 2.2.   1.7   “Effective
Date” means January 1, 1989.   1.8   “Eligible Spouse” means the spouse of a
Participant to whom the Participant is married on the earlier of the
Participant’s Distribution Date or the date of the Participant’s death.   1.9  
“Employee” means any person who is an Employee under the terms of the Retirement
Income Plan and/or the Survivor Income Plan.   1.10   “Employee Plans
Administration Committee” means the committee referred to in Article 4 hereof.
Said committee shall be comprised of the same membership as the committee
established pursuant to Article 10 of the Retirement Income Plan.   1.11  
“ERISA” means the Employee Retirement Income Security Act of 1974, including any
amendments thereto, any similar subsequent federal laws, and any rules and
regulations from time to time in effect under any of such laws.   1.12   “ERP
409A Benefit” means the portion of a Participant’s Section 409A Benefit accrued
under the UST Inc. Excess Retirement Benefit Plan.   1.13   “Excess Benefit
Plan” means the UST Inc. Excess Retirement Benefit Plan, as it may be amended
from time to time.   1.14   “FICA Amount” means the Participant’s share of the
Federal Insurance Contributions Act (FICA) tax imposed on the Total Benefit of
the Participant under Code Sections 3101, 3121(a) and 3121(v)(2).

 

2



--------------------------------------------------------------------------------



 



1.15   “Nonqualified Plans” means collectively the UST Inc. Benefit Restoration
Plan, the UST Inc. Officers’ Supplemental Retirement Plan, and the UST Inc.
Excess Retirement Benefit Plan.   1.16   “Participant” means an Employee who is
covered by the Retirement Income Plan or Survivor Income Plan whose benefits
thereunder are reduced because of the compensation limits contained in Code
Section 401(a)(17) or 505(b)(7).   1.17   “Post-2008 409A Excess Retirement
Income Benefit” means an Excess Retirement Income Benefit due under the terms of
this Plan to a Participant who is not entitled to a Transition Benefit under
this Plan.   1.18   “Plan” means the UST Inc. Benefit Restoration Plan; except
where the context indicates to the contrary, any reference herein to the “Plan”
shall be a reference to the terms of the Plan as set forth in this 409A
Document, as it may be amended from time to time.   1.19   “Pre-409A Document”
means the UST Inc. Benefit Restoration Plan as it existed on October 3, 2004,
with certain changes adopted thereafter that are intended to conform that
document to the two-plan-document structure that applies to the Plan effective
as of January 1, 2005.   1.20   “Qualified Joint and Survivor Annuity” means an
annuity that is payable to the Participant for life with 50 percent of the
amount of such annuity payable after the Participant’s death to his surviving
Eligible Spouse for life. If the Eligible Spouse predeceases the Participant, no
survivor benefit under the Qualified Joint and Survivor Annuity shall be payable
to any person.   1.21   “Retirement Income Plan” means UST Inc. Retirement
Income Plan for Salaried Employees, as it may be amended from time to time.

 

3



--------------------------------------------------------------------------------



 



1.22   “Section 409A Benefit” means the portion of a Participant’s Total Benefit
that accrues or becomes vested after December 31, 2004.   1.23   “Separation
from Service” means a Participant’s separation from service with the Company,
within the meaning of Code Section 409A(a)(2)(A)(i). The term may also be used
as a verb (i.e., “Separates from Service”) with no change in meaning.
Notwithstanding the preceding sentence, a Participant’s transfer to an entity
owed 20% or more by the Company will not constitute a Separation of Service to
the extent permitted by Code Section 409A.   1.24   “Single Life Annuity” means
a level monthly annuity payable to a Participant for his life only, with no
survivor benefits to his Eligible Spouse or any other person.   1.25   “SOP 409A
Benefit” means the portion of a Participant’s Section 409A Benefits accrued
under the UST Inc. Officers’ Supplemental Retirement Plan.   1.26   “Survivor
Income Plan” means the Survivor Income Plan for Employees of UST Inc., as it may
be amended from time to time.   1.27   “Total Benefit” means the sum of a
Participant’s benefits under the UST Inc. Benefit Restoration Plan, the UST Inc.
Officers’ Supplemental Retirement Plan and the UST Inc. Excess Retirement
Benefit Plan.   1.28   “Transition Benefit” means the benefit that is subject to
Code Section 409A and that is due to a Participant under the terms of this Plan
on account of the Participant’s entitlement to distribution under the terms of
the Retirement Income Plan on or prior to December 31, 2008. Calculation and
payment of a Transition Benefit are made under Appendix A.

 

4



--------------------------------------------------------------------------------



 



1.29   “Trust Agreement” means the Indentures of Trust between the Company and
the Trustee under (i) the Retirement Income Plan and (ii) the Survivor Income
Plan.   1.30   “Trust Fund” means all such money or other property that shall be
held by the Trustee pursuant to the terms of the Trust Agreement.   1.31  
“Trustee” means the trustee or trustees acting as such under the Trust
Agreement, including any successor or successors.

ARTICLE 2.   AMOUNT OF BENEFITS; FORM AND TIME OF PAYMENT OF BENEFITS

2.1   Excess Retirement Income Benefit. An individual who is a Participant in
the Plan pursuant to the terms of this 409A Document shall be entitled to an
Excess Retirement Income Benefit that is either (i) a Transition Benefit or
(ii) a Post-2008 409A Excess Retirement Income Benefit. If a Participant is
entitled to a Transition Benefit, the rules in Appendix A apply for determining
the amount, the form of payment, and the time of payment of the Transition
Benefit. If a Participant is entitled to a Post-2008 409A Excess Retirement
Income Benefit, the amount of the Post-2008 409A Excess Retirement Income
Benefit shall be determined under section 2.2.   2.2   Post-2008 409A Excess
Retirement Income Benefit. A Participant’s Post-2008 409A Excess Retirement
Income Benefit that is payable under this Plan shall equal:

  (1)   The Post-2008 Excess Retirement Income Benefit, reduced by     (2)   The
Grandfathered Excess Retirement Income Benefit.

 

5



--------------------------------------------------------------------------------



 



2.3   Post-2008 Excess Retirement Income Benefit. A Participant’s Post-2008
Excess Retirement Income Benefit shall be the excess, if any, of the amount
determined under subparagraph (A) over the amounts determined under
subparagraphs (B) and (C):

  (A)   The amount that would have been payable to the Participant (or his
Beneficiary) under the Retirement Income Plan but for the effects of the
limitations in the Retirement Income Plan pursuant to Code Sections 401(a)(17)
and 415, expressed in the form of a Single Life Annuity beginning on the
Distribution Date.     (B)   The amount payable to the Participant (or his
Beneficiary) under the Retirement Income Plan, expressed in the form of a Single
Life Annuity beginning on the Distribution Date.     (C)   The amount payable to
the Participant (or his Beneficiary) under the Excess Benefit Plan, expressed in
the form of a Single Life Annuity beginning on the Distribution Date.

2.4   Grandfathered Excess Retirement Income Benefit. A Participant’s
Grandfathered Excess Retirement Income Benefit is the portion of the
Participant’s Post-2008 Excess Retirement Income Benefit determined pursuant to
the requirements of Treasury Regulation Section 1.409A-6(a)(3)(i) and expressed
in the form of a Single Life Annuity commencing at the Distribution Date.   2.5
  Time of Payment of the Post-2008 409A Excess Retirement Income Benefit.
Payment of the Post-2008 409A Excess Retirement Income Benefit shall begin on
the first day of the month following the month in which occurs the later of the
following: (i) a Participant’s Separation from Service or (ii) a Participant’s
attainment of age 55. Such date shall be the Distribution Date for such benefit.

 

6



--------------------------------------------------------------------------------



 



2.6   Form of Payment of the Post-2008 409A Excess Retirement Income Benefit.
The form of payment of the Post-2008 409A Excess Retirement Income Benefit shall
be determined under subsections (A) and (B) below.

  (A)   If (i) as of the day prior to the commencement of the Participant’s
benefit under the Retirement Income Plan (the “Prior Day”), the Participant’s
benefit under the Retirement Income Plan is scheduled to commence on the same
date as the Participant’s Post-2008 409A Excess Retirement Income Benefit under
this Plan (as specified in Section 2.5 above) and (ii) the Participant has on
file, on the Prior Day, with the Administrator of the Retirement Income Plan, a
valid election form with respect to the form of the Participant’s Retirement
Income Plan benefit, then such elected form shall be the form of payment for the
Participant’s Post-2008 409A Excess Retirement Income Benefit. For purposes of
the preceding sentence, the validity of the form shall be determined under the
terms of the Retirement Income Plan, but disregarding any requirement to have
the election remain in effect to a date beyond the Prior Day.     (B)   A
Participant’s benefit under the Plan that is not paid under (A) above shall be
paid in the form elected by the Participant under this Plan, or if no such
election is validly submitted by the day before the Distribution Date, then as a
Qualified Joint and Survivor Annuity if the Participant is married on the day
prior to the Distribution Date or a Single Life Annuity if he is not married on
the day prior to the Distribution Date.

2.7   Forms of Payment and Actuarial Equivalence. The forms of payment that are
available under this Plan are the annuity forms of payment that are available
under the Retirement Income Plan (provided that such annuity either was
available under the Retirement Income Plan as of January 1, 2005, or is
actuarially equivalent to the annuities available as of such date). If a
Participant is to be paid in a form other than a Single Life Annuity, then such
form shall be the actuarial equivalent of the Participant’s benefit calculated
for the Participant in the form of a Single Life Annuity. For all purposes under
this Plan, unless otherwise specified, actuarial equivalence shall be determined
using the factors specified under the Retirement Income Plan.

 

7



--------------------------------------------------------------------------------



 



2.8   Excess Survivor Income Benefit. A Beneficiary of a Participant shall
receive, in any month, the excess, if any, of the amount determined under
subsection (A) over the amount determined under subsection (B):

  (A)   The amount that would have been payable to the Beneficiary under the
Survivor Income Plan in such month but for the effects of the limitations in the
Survivor Income Plan pursuant to Code Section 505(b)(7).     (B)   The amount
payable to the Beneficiary under the Survivor Income Plan in such month.

2.9   Time of Payment of Excess Survivor Income Benefit. The Excess Survivor
Income Benefit shall be paid on the first day of the calendar month next
following the Participant’s death.   2.10   Form of Payment of Excess Survivor
Income Benefit. The Excess Survivor Income Benefit shall be paid in monthly
installments for the life of the Beneficiary if the Participant’s spouse is the
Beneficiary; provided, however, that if the spouse/Beneficiary dies prior to
payment of 120 monthly installments, then monthly installment payments will
continue to any other Beneficiary named by the Participant to receive such
benefits until at least 120 monthly installment payments (including monthly
installment payments made to a Beneficiary-spouse) have been made. If the
Beneficiary is not the spouse of the Participant at the Participant’s death, all
payments after 120 monthly installments shall be forfeited. If the form of
payment provided above in this section 2.10 is not permissible under Code
Section 409A, then the Excess Survivor Income Benefit shall be paid in monthly
installments for the life of the Beneficiary, irrespective of whether the
Beneficiary is the spouse of the Participant; provided, however that at least
120 monthly installment payments will be made to such Beneficiary or any
secondary Beneficiary named by the Participant.

 

8



--------------------------------------------------------------------------------



 



ARTICLE 3. FINANCING THE PLAN

3.1   The Plan shall be administered as an unfunded nonqualified plan that is
maintained primarily for the purpose of providing deferred compensation or
benefits for a select group of management or highly compensated employees. The
Plan is not intended to meet the qualification requirements of Section 401 of
the Code or of any similar provisions of subsequent revenue laws, and is exempt
from Title IV and Parts 4 (only the benefit provided under section 2.1), 2, and
3 of Title I of ERISA, as well as certain provisions of Part 1.   3.2   There
shall be no contributions to the Trust Fund or to any other fund to prefund or
otherwise cover the cost of the Plan.   3.3   No Participant or his Beneficiary
shall be entitled to receive any payments due under this Plan from the
Retirement Income Plan, the Excess Benefit Plan or the Survivor Income Plan.  
3.4   Benefits provided under the Plan shall be paid by the Company directly to
any Participant or his Beneficiary from the general assets of the Company.

 

9



--------------------------------------------------------------------------------



 



ARTICLE 4. EMPLOYEE PLANS ADMINISTRATION COMMITTEE

4.1   The Employee Plans Administration Committee shall consist of not less than
three persons, to be appointed by the Board of Directors. Any member of the
Employee Plans Administration Committee may resign or be removed by the Board of
Directors and new members may be appointed by the Board of Directors.   4.2  
Any member of the Employee Plans Administration Committee may resign by
delivering his written resignation to the Board of Directors in care of the
Secretary of the Company, and such resignation shall become effective upon
delivery or upon any date specified therein.   4.3   The Board of Directors
shall select a Chairman and a Secretary (which Secretary may, but need not, be a
member of the Employee Plans Administration Committee) to keep its records or to
assist it in the doing of any act or thing to be done or performed by the
Employee Plans Administration Committee.   4.4   A majority of the members of
the Employee Plans Administration Committee at the time in office shall
constitute a quorum for the transaction of business at any meeting. Any
determination or action of the Employee Plans Administration Committee may be
made or taken by a majority of members present at any meeting thereof, or
without a meeting by a resolution or written memorandum concurred in by a
majority of the members then in office.

 

10



--------------------------------------------------------------------------------



 



4.5   The Employee Plans Administration Committee shall administer the Plan and
shall have the power and the duty to take all action and to make all decisions
necessary or proper to carry out the Plan, including without limitation the
discretionary authority to determine eligibility for benefits or to construe the
terms of the Plan. The determination of the Employee Plans Administration
Committee as to any question involving the general administration and
interpretation of the Plan shall be final, conclusive and binding. Any
discretionary actions to be taken under the Plan by the Employee Plans
Administration Committee with respect to the classification of Employees,
Participants, or benefits, shall be uniform in their nature and applicable to
all persons similarly situated. Without limiting the generality of the
foregoing, the Employee Plans Administration Committee shall have the following
powers and duties:

  (A)   To require any person to furnish such information as it may request for
the purpose of the proper administration of the Plan as a condition to receiving
any benefit under the Plan;     (B)   To make and enforce such rules and
regulations and prescribe the use of such forms as it shall deem necessary for
the efficient administration of the Plan;     (C)   To interpret the Plan, and
to resolve ambiguities, inconsistencies and omissions;     (D)   To decide on
questions concerning the Plan and the eligibility of any Employee to participate
in the Plan, in accordance with the provisions of the Plan; and     (E)   To
determine the amount of benefits that shall be payable to any person in
accordance with the provisions of the Plan.

4.6   The Employee Plans Administration Committee or any person to whom it may
delegate any duty or power in connection with administering the Plan shall
maintain accounts showing fiscal transactions under the Plan and shall keep in
convenient form such data as may be necessary with respect to the operation and
administration of the Plan.

 

11



--------------------------------------------------------------------------------



 



4.7   The Employee Plans Administration Committee and any person to whom it may
delegate any duty or power in connection with administering the Plan, and the
Company and the officers, directors and employees thereof, shall be entitled to
rely conclusively upon, and shall be fully protected in any action taken or
suffered by them in good faith in reliance upon (1) any actuary, accountant,
counsel, other specialist or other person selected by the Employee Plans
Administration Committee, or (ii) any tables, valuations, certificates, opinions
or reports that shall be furnished by any of the persons mentioned in (i) or by
the Trustee. No member of the Employee Plans Administration Committee nor the
Company nor the officers nor directors thereof shall be liable for any neglect,
omission or wrongdoing of the Trustee.   4.8   In administering the Plan,
neither the Employee Plans Administration Committee nor any person to whom it
may delegate any duty or power in connection with administering the Plan, nor
the Company, nor its officers, directors, or employees, shall be liable for any
action or failure to act except for its or his own gross negligence or willful
misconduct, nor shall anyone other than the Company be liable for the payment of
any benefit amount under the Plan. No member of the Employee Plans
Administration Committee shall be personally liable under any contract,
agreement, bond or other instrument made or executed by him on his behalf as a
member of the Employee Plans Administration Committee; nor for any mistake of
judgment made by him on his behalf as a member of the Employee Plans
Administration Committee nor for any action, failure to act, or loss unless
resulting from his own gross negligence or willful misconduct; nor for the
neglect, omission or wrongdoing of any other member of the Employee Plans
Administration Committee.

4.9   Unless otherwise agreed to by the Company, the members of the Employee
Plans Administration Committee shall serve without compensation for their
services as such, but all reasonable expenses incurred in the performance of
their duties shall be paid by the Company. Unless otherwise determined by the
Board of Directors, no member of the Employee Plans Administration Committee
shall be required to give any bond or other security in any jurisdiction.

 

12



--------------------------------------------------------------------------------



 



ARTICLE 5. AMENDMENT OR TERMINATION

5.1   Amendment. The Board of Directors reserves the right at any time and from
time to time to modify or amend in whole or in part any or all of the provisions
of the Plan; provided, however, that no such amendment or modification violates
Code Section 409A, or makes it possible to deprive any Participant or
Beneficiary of a Participant of a previously acquired vested or accrued right
(except as necessary to comply with Code Section 409A).   5.2   Termination.
While the Company intends to continue the Plan indefinitely, nevertheless, it
assumes no contractual obligation as to its continuance. The Plan may be
terminated for any reason at any time by the Board of Directors.

ARTICLE 6. SPECIAL TERMINATION BENEFIT

6.1 (A)   Notwithstanding any other provision of the Plan, if, during the
two-year period following a “Change in Control of the Company” (as defined at
subsection 6.2(A) below), the employment of a Participant who is entitled to a
benefit under section 2.1 of the Plan (the “Excess Retirement Income Benefit”)
is terminated, unless such termination is (i) because of the Participant’s death
or Disability (as defined below), (ii) by the Company for Cause (as defined
below) or (iii) by the Participant other than for Good Reason (as defined
below), then the Participant’s Post-2008 409A Excess

 

13



--------------------------------------------------------------------------------



 



      Retirement Income Benefit shall fully vest on the day of the Participant’s
termination. Notwithstanding any other provision of the Plan, if, during the
two-year period following a “change in control” of the Company (as “change in
control” is defined at Treasury Regulation 1.409A-3(i)(5) (hereafter, a “409A
change in control”)), the employment of a Participant who is entitled to an
Excess Retirement Income Benefit is terminated, the Company shall pay to the
Participant, no later than the fifth day following the date of such termination
of employment, a lump-sum amount equal to the present value of the Excess
Retirement Income Benefit. For purposes of determining such present value (1) it
shall be assumed that a Participant’s Excess Retirement Income Benefit would
otherwise commence at the earliest possible benefit commencement date under
section 2.5 or Appendix A (whichever is applicable), and (2) the present value
of such annual amount shall be determined by using the mortality table
prescribed by the Secretary of the Treasury under Code
Section 417(e)(3)(A)(ii)(1), as in effect on the date the Participant terminates
employment, and the annual rate of interest on 30-year Treasury Securities as
specified by the Commissioner of Internal Revenue for the second full month
preceding the month in which the Participant terminates employment.

  (B)   Notwithstanding any other provision of the Plan, if a Participant who is
in current receipt of a benefit from the Plan on the date of a 409A change in
control of the Company shall not have received a complete distribution of his
Excess Retirement Income Benefit on the date of the occurrence of a 409A change
in control, the Company shall pay, no later than the fifth day following the
occurrence of such 409A change in control, a lump-sum amount equal to the
present value of the undistributed portion of the Participant’s Excess
Retirement Income Benefit, determined as of the date of such 409A change in
control. For purposes of the preceding sentence, present value shall be
determined in accordance with provisions, to the extent applicable, of the final
sentence of section 6.1(A) hereof.

 

14



--------------------------------------------------------------------------------



 



6.2   The following definitions apply to the terms used in this Article:

  (A)   “Change in Control of the Company” shall be deemed to have occurred if
(i) any “person” (as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)), other than
the Company, any “person” who on the date hereof is a director or officer of the
Company, any trustee or other fiduciary holding securities under an employee
benefit plan of the Company, or any corporation owned, directly or indirectly,
by the stockholders of the Company in substantially the same proportions as
their ownership of stock of the Company, is or becomes the “beneficial owner”
(as defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of
securities of the Company representing 20% or more of the combined voting power
of the Company’s then outstanding securities, or (ii) during any period of two
consecutive years, individuals who at the beginning of such period constitute
the Board of Directors, and any new director (other than a director designated
by a person who has entered into an agreement with the Company to effect a
transaction described in clause (i) or (iii) of this section) whose election by
the Board of Directors or nomination for election by the Company’s stockholders
was approved by a vote of at least two-thirds (2/3) of the directors then still
in office who either were directors at the beginning of the period or whose
election or nomination for election was previously so approved, cease for any
reason to constitute at least a majority thereof; or (iii) the consummation of a
merger or consolidation of the Company with any other corporation, other than a
merger or consolidation that would result in the voting securities of the
Company outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) more than 80% of the combined voting power of the voting
securities of the Company or such surviving entity outstanding immediately after
such merger or consolidation, or the shareholders of the Company approve a plan
of complete liquidation of the Company or an agreement for the sale or
disposition by the Company of all or substantially all of the Company’s assets.

 

15



--------------------------------------------------------------------------------



 



  (B)   “Disability.” If as a result of the Participant’s incapacity due to
physical or mental illness, he shall have been absent from the full—time
performance of his duties with the Company for six (6) consecutive months, and
within thirty (30) days after written notice of termination is given he shall
not have returned to the full—time performance of his duties, his employment may
be terminated for “Disability.”     (C)   “Cause.” Termination by the Company of
the Participant’s employment for “cause” shall mean termination upon an act or
acts of dishonesty constituting a felony under the laws of the United States or
any State thereof and resulting or intended to result directly or indirectly in
gain or personal enrichment at the expense of the Company. Notwithstanding the
foregoing, the Participant shall not be deemed to have been terminated for Cause
unless and until there shall have been delivered to him a copy of a resolution
duly adopted by the affirmative vote of not less than three-quarters (3/4) of
the entire membership of the Board of Directors at a meeting of the Board of
Directors called and held for such purpose (after reasonable notice to him and
an opportunity for him, together with his counsel, to be heard before the Board
of Directors), finding that in the good faith opinion of the Board of Directors
he was guilty of conduct set forth above in this subsection and specifying the
particulars thereof in detail.

 

16



--------------------------------------------------------------------------------



 



  (D)   “Good Reason.” The Participant shall be entitled to terminate his
employment for Good Reason. For purposes of this Agreement, “Good Reason” shall
mean, without the Participant’s express written consent, the occurrence after a
Change in Control of the Company of any of the following circumstances unless,
in the case of paragraphs (1), (5), (6) or (7), such circumstances are fully
corrected prior to the Participant’s date of termination specified in his notice
of termination given in respect thereof:

  (1)   the assignment to the Participant of any duties inconsistent with the
position in the Company that he held immediately prior to the Change in Control
of the Company, or a significant adverse alteration in the nature or status of
his responsibilities from those in effect immediately prior to such change;    
(2)   a reduction by the Company in his annual base salary as in effect on the
date hereof or as the same may be increased from time to time;

 

17



--------------------------------------------------------------------------------



 



  (3)   the relocation of the Company’s principal executive offices to a
location outside the Greenwich Metropolitan Area (or, if different, the
metropolitan area in which such offices are located immediately prior to the
Change in Control of the Company) or the Company’s requiring the Participant to
be based anywhere other than the Company’s principal executive offices except
for required travel on the Company’s business to an extent substantially
consistent with his present business travel obligations;     (4)   the failure
by the Company to pay him any portion of his current compensation except
pursuant to an across-the-board compensation deferral similarly affecting all
officers of the Company and all officers of any person whose actions resulted in
a Change of Control of the Company or any person affiliated with the Company or
such person, or to pay to him any portion of an installment of deferred
compensation under any deferred compensation program of the Company, within
seven (7) days of the date such compensation is due;     (5)   the failure by
the Company to continue in effect any compensation plan in which he participates
immediately prior to the Change in Control of the Company that is material to
his total compensation, including but not limited to the Company’s Retirement
Income Plan for Salaried Employees, Employees’ Savings Plan, Officers’
Supplemental Retirement Plan, Incentive Compensation Plan, 1982 Stock Option
Plan, Excess Retirement Benefit Plan, Survivor Income Plan, or any substitute
plans adopted prior to the Change in Control of the Company, unless an equitable
arrangement (embodied in an ongoing substitute or alternative plan) has been
made with respect to such plan, or the failure by the Company to continue his
participation therein (or in such substitute or alternative plan) on a basis not
materially less favorable, both in terms of the amount of benefits provided and
the level of his participation relative to other participants, as existed at the
time of the Change in Control of the Company;

 

18



--------------------------------------------------------------------------------



 



  (6)   the failure by the Company to continue to provide him with benefits
substantially similar to those he enjoyed under any of the Company’s life
insurance, medical, health and accident, or disability plans in which he was
participating at the time of the Change in Control of the Company, the taking of
any action by the Company that would directly or indirectly materially reduce
any of such benefits or deprive him of any material fringe benefit he enjoyed at
the time of the Change of Control of the Company, or the failure by the Company
to provide him with the number of paid vacation days to which he is entitled on
the basis of years of service with the Company in accordance with the Company’s
normal vacation policy in effect at the time of the Change in Control of the
Company; or     (7)   the failure of the Company to obtain a satisfactory
agreement from any successor to assume and agree to pay benefits under this
Plan. Notwithstanding the above, in the case of a Participant who has entered
into an employment agreement with the Company, “Good Reason” shall have the
meaning set forth in such employment agreement.

 

19



--------------------------------------------------------------------------------



 



ARTICLE 7. PAYMENT OF FICA TAXES

7.1   Payment of FICA and Related Income Taxes. As provided in subsections
(A) through (D) below, a portion of a Participant’s Section 409A Benefit shall
be paid as a single lump sum and remitted directly to the Internal Revenue
Service (“IRS”) in satisfaction of the Participant’s FICA Amount and the related
withholding of income tax at source on wages (imposed under Code Section 3401 or
the corresponding withholding provisions of the applicable state, local or
foreign tax laws as a result of the payment of the FICA Amount) and the
additional withholding of income tax at source on wages that is attributable to
the pyramiding of wages and taxes. Notwithstanding the prior sentence, in the
event the Participant is due to be paid a bonus between (1) the date the
Participant’s Total Benefit is taken into account as a FICA wages, and (2) the
date that income taxes related to the lump sum payment are deposited with the
IRS, the related income taxes shall be satisfied (to the extent possible) from
the Participant’s bonus, and the amount of the lump sum payment provided for in
the prior sentence shall be reduced accordingly. Payment of related income taxes
out of such a bonus is referred to below as “Bonus Withholding.”

  (A)   Timing of Payment. Upon the date that the Participant’s FICA Amount and
related income tax withholding are due to be deposited with the IRS, a lump sum
payment equal to the Participant’s FICA Amount and any related income tax
withholding, after taking into account any Bonus Withholding, shall be paid from
the Participant’s Section 409A Benefit and remitted to the IRS (or other
applicable tax authority) in satisfaction of such FICA Amount and income tax
withholding. The classification of a Participant as a “specified employee” under
Code Section 409A shall have no effect on the timing of the lump sum payment
under this subsection (A).

 

20



--------------------------------------------------------------------------------



 



  (B)   Reduction of Section 409A Benefit. To reflect the payment of a
Participant’s FICA Amount and any related income tax liability, after taking
into account any Bonus Withholding, as provided in subsection (A) above, the
Participant’s Section 409A Benefit shall be reduced on an equal and consistent
basis, effective as of the date for payment of the lump sum in accordance with
subsection (A) above, with such reduction being the actuarial equivalent of the
lump sum payment used to satisfy the Participant’s FICA Amount and related
income tax withholding, and with actuarial equivalence determined using the
applicable year-end disclosure rate and related factors for the year in which
the Participant Separates from Service. It is expressly contemplated that this
reduction may occur effective as of a date that is after the date payment of a
Participant’s BRP Pension, SOP Pension or ERP Pension commences. The reduction
of the Participant’s Section 409A Benefit shall be made according to the
ordering rules of subsection (C) below.     (C)   Order of Payment from the
Nonqualified Plans. The reduction under subsection (B) above shall apply first
to the Participant’s BRP 409A Benefit. To the extent the BRP 409A Benefit is
insufficient to satisfy the reduction, the Participant’s SOP 409A Benefit shall
be reduced next. To the extent the Participant’s BRP 409A Benefit and SOP 409A
Benefit are insufficient to satisfy the reduction, the Participant’s ERP 409A
Benefit shall be reduced next. To the extent the Participant’s total
Section 409A Benefit is insufficient to satisfy the reduction, the Participant
shall be responsible for paying the difference to the Company.

 

21



--------------------------------------------------------------------------------



 



  (D)   No Effect on Commencement of Section 409A Benefit. The Participant’s
Section 409A Benefit shall commence in accordance with the terms of the
Nonqualified Plans. The lump sum payment to satisfy the Participant’s FICA
Amount and related income tax withholding shall not affect the time of payment
of the Participant’s actuarially reduced Section 409A Benefit, including not
affecting any required delay in payment to a Participant who is classified as a
“specified employee” under Section 409A.

ARTICLE 8. COMPLIANCE WITH CODE SECTION 409A

8.1   Specified Employee. With respect to Participants who are “specified
employees” (as defined in Code Section 409A), a distribution due to Separation
from Service may not be made before the date that is six months after the date
of Separation from Service (or, if earlier, the date of death of the
Participant), except as may be otherwise permitted pursuant to Code
Section 409A. Notwithstanding the foregoing sentence, a Participant who is due
Transition Benefits and who commences distribution of those benefits on or
before December 31, 2008 in accordance with the linked-plan transition rules
contained in Notice 2007-86 shall not be subject to this section 8.1. To the
extent that a Participant is subject to this section and a distribution is to be
paid in installments, through an annuity, or in some other manner where payment
will be periodic, the Participant shall be paid, during the seventh month
following Separation from Service, the aggregate amount of payments he would
have received but for the application of this section; all remaining payments
shall be made in their ordinary course.

8.2   In General. It is the intention of the Company that the Plan shall be
construed in accordance with the applicable requirements of Code Section 409A.
Further, in the event that the Plan shall be deemed not to comply with Code
Section 409A, then neither the Company, the Board of Directors, the Employee
Plans Administration Committee nor its or their designees or agents shall be
liable to any Participant or other persons for actions, decisions or
determinations made in good faith.

 

22



--------------------------------------------------------------------------------



 



ARTICLE 9. CLAIMS PROCEDURE
The Employee Plans Administration Committee (“Plan Committee”) shall have the
exclusive discretionary authority to construe and interpret the Plan, to decide
all questions of eligibility for benefits and to determine the amount of such
benefits, and its decisions on such matters are final and conclusive. As a
result, benefits under this Plan will be paid only if the Plan Committee decides
in its discretion that the person claiming such benefits (a “claimant” ) is
entitled to them. This discretionary authority is intended to be absolute, and
in any case where the extent of this discretion is in question, the Plan
Committee is to be accorded the maximum discretion possible. Any exercise of
this discretionary authority shall be reviewed by a court, arbitrator or other
tribunal under the arbitrary and capricious standard (i.e., the abuse of
discretion standard). If, pursuant to the discretionary authority provided for
above, an assertion of any right to a benefit by or on behalf of a claimant is
wholly or partially denied, the Plan Committee, or a party designated by the
Plan Committee, will provide such claimant the claims review process described
in this section. The Plan Committee has the discretionary right to modify the
claims process described in this section in any manner so long as the claims
review process, as modified, includes the steps described below. Within a 90-day
response period following the receipt of the claim by the Plan Committee, the
Plan Committee will notify the claimant of:

  (a).   The specific reason or reasons for the denial;     (b).   Specific
reference to pertinent Plan provisions on which the denial is based;

 

23



--------------------------------------------------------------------------------



 



  (c).   A description of any additional material or information necessary for
the claimant to submit to perfect the claim and an explanation of why such
material or information is necessary; and     (d).   A description of the claims
review process (including the time limits applicable to such process and a
statement of the claimant’s right to bring a civil action under ERISA following
a further denial on review).

If the Plan Committee determines that special circumstances require an extension
of time for processing the claim, it may extend the response period from 90 to
180 days. If this occurs, the Plan Committee will notify the claimant before the
end of the initial 90-day period, indicating the special circumstances requiring
the extension and the date by which the Plan Committee expects to make the final
decision. Further review of a claim is available upon request by the claimant to
the Plan Committee made in writing or such other form as is acceptable to the
Plan Committee within 60 days after the claimant receives the denial of the
claim. Upon review, the Plan Committee shall provide the claimant a full and
fair review of the claim, including the opportunity to submit to the Plan
Committee comments, documents, records and other information relevant to the
claim and the Plan Committee’s review shall take into account such comments,
documents, records and information regardless of whether it was submitted or
considered at the initial determination. The decision on review shall be made
within 60 days after receipt of the request for review, unless circumstances
warrant an extension of time not to exceed an additional 60 days. If this
occurs, notice of the extension will be furnished to claimant before the end of
the initial 60-day period, indicating the special circumstances requiring the
extension and the date by which the Plan Committee expects to make the final
decision. The final decision shall be drafted in a manner calculated to be
understood by the claimant, and shall include the specific reasons for the
decision with references to the specific Plan provisions on which the decision
is based. Any claim referenced in this section that is reviewed by a court,
arbitrator, or any other tribunal shall be reviewed solely on the basis of the
record before the Plan Committee. In addition, any such review shall be
conditioned on the claimant’s having fully exhausted all rights under this
section. Any notice or other notification that is required to be sent to a
claimant under this section may be sent pursuant to any method approved under
Department of Labor Regulation Section 2520.104b-1 or other applicable guidance.

 

24



--------------------------------------------------------------------------------



 



ARTICLE 10. CONSTRUCTION OF THE PLAN
The terms of the Plan shall be construed in accordance with this Article.

10.1   Gender and Number. The masculine gender, where appearing in the Plan,
shall be deemed to include the feminine gender, and the singular may include the
plural, unless the context clearly indicates to the contrary.   10.2   Compounds
of the Word “Here”: The words “hereof”, “hereunder” and other similar compounds
of the word “here” shall mean and refer to the entire Plan, not to any
particular provision or section.   10.3   Subdivisions of the Plan Document.
This Plan document is divided and subdivided using the following progression:
articles, section, subsections, and paragraphs. Articles are designated by the
word “ARTICLE” in all-capital letters and Arabic numerals that do not contain a
decimal point. Sections are designated by Arabic numerals containing a decimal
point. Subsections are designated by upper-case letters in parentheses.
Paragraphs are designated by Arabic numerals in parentheses. Any reference in a
section to a subsection (with no accompanying section reference) shall be read
as a reference to the subsection with the specified designation contained in
that same section. A similar rule shall apply with respect to paragraph
references within a subsection.

 

25



--------------------------------------------------------------------------------



 



10.4   Invalid Provisions. If any provision of this Plan is, or is hereafter
declared to be void, voidable, invalid or otherwise unlawful, the remainder of
the Plan shall not be affected thereby.   10.5   Interpreting Article 5. In all
circumstances, the provisions of Article 5 shall be interpreted in the manner
that imposes the least limitation on the Company’s claimed right of amendment or
termination (or both). In this regard, it is specifically intended that any
ambiguities in the Plan are to be resolved in the manner that minimizes the
limitation on any right to amendment or termination that is claimed directly or
indirectly against one or more Participants or Beneficiaries.

 

26



--------------------------------------------------------------------------------



 



APPENDIX A
ARTICLE 1. APPLICABILITY
This Appendix sets forth the rules applicable to Transition Benefits. As
specified in section 1.28 above, Transition Benefits are Plan benefits subject
to Code Section 409A that are due a Participant who was entitled to commence
distribution of his benefits under the Retirement Income Plan from January 1,
2005 through December 31, 2008. This Appendix sets forth rules for payment of
any Plan benefits due a Participant who was due Transition Benefits and
commenced or commences his benefits on or before December 31, 2008; those rules
are set forth in Article 2 of this Appendix A. This Appendix also sets forth
rules for payment of any Plan benefits due a Participant who was due Transition
Benefits but did not commence distribution of his benefit on or before
December 31, 2008 (“Non-Distributed Transition Benefits”).
ARTICLE 2. APPLICABLE RULES FOR PAYMENT OF TRANSITION BENEFITS
With respect to the payment of Transition Benefits that commenced on or prior to
December 31, 2008, the Plan operated and complied with Code Section 409A
pursuant to the transition rules for so-called “linked plans.” Accordingly, for
such Transition Benefits, the Plan operated as it did prior to January 1, 2005
(under the terms of the Pre-409A Document), except as otherwise required to
comply with Code Section 409A.
ARTICLE 3. APPLICABLE RULES FOR NON-DISTRIBUTED TRANSITION BENEFITS
Non-Distributed Transition Benefits shall be paid beginning on January 1, 2009.
The form of payment for Participants who are married on December 31, 2008 shall
be a Qualified Joint and Survivor Annuity and the form of payment for
Participants who are not married on December 31, 2008 shall be a Single Life
Annuity.

 

A-1



--------------------------------------------------------------------------------



 



ARTICLE 4.   TRANSITION RULE FOR PARTICIPANTS WHOSE BENEFITS COMMENCE PRIOR TO
MARCH 31, 2007

Notwithstanding anything else in the Plan to the contrary, the Section 409A
Benefit of the Participants listed below shall initially be paid without regard
to the actuarial reduction for the lump sum payment to satisfy such
Participant’s FICA Amount and related income tax withholding. Effective March 1,
2007, the Participant’s remaining Section 409A Benefit payments shall be
actuarially reduced as provided above at Article 7 to the extent necessary to
recover the lump sum payment for the payment of such Participant’s FICA Amount
and any related income tax withholding, after taking into account any Bonus
Withholding. The transitional rule in this Appendix A, Article 4 applies to the
following Participants:

          Name   Retirement Date  
Robert Fitzmaurice
  June 1, 2006
Valerie Held
  June 1, 2006
Vincent Gierer
  January 1, 2007

 

A-2